Title: To John Adams from François Adriaan Van der Kemp, 18 February 1815
From: Van der Kemp, François Adriaan
To: Adams, John




Dear and respected Sir!
February 18, 1815


Again a few lines from your old friend, who continuallÿ receives fresh proofs of your unabated attachment. I owed to your distinguishing friendship, that I have been honored once more with a valuable Letter of your Ladÿ, which filled my breast with joÿ, and makes me nearly belief, that I must possess Something, worth noticing—to have in So far attracted her notice—I do not longer Suspect that your encomiums exceeded reality, now I am in possession of the evidences, which would not be contested—not even bÿ Edinburg—Critics.
It Shall give you Some pleasure—that this is the third daÿ—I am relieved bÿ my unrelenting Antagonist—He call’d this morning—but I Stopt mÿ ears—unwilling to admit him—although in a heavy Snow-Storm—and at lenght tired and disappointed, he must have Sneaked of So that I have preached this morning for mÿ family—and read and write the remaining part of the daÿ—A guard of kind—interesting Letters—and a barrel of Cyder—from my old frend Scriba—on the road being a formidable reinforcement—to repel his attacks, must have intimidated the fellow—but I dare not yet order an illumination, for fear he might return—and well may I fear Him—as I consider Him as the ugliest Satellite in the kingdom of Death. Methinks after a Struggle with him, during mÿ whole life, I may be permitted to negotiate a peace—Should it be under the unpalatable condition of drinking cyder—before breakfeast—during Six months—and I dare Saÿ—my Little—mighty Mistress—you know this is hereditary Sin by the Dutch—to be ruled par La Queroiella—and for this—I endeavour all ways to be on good terms with the fairest part of the creation—would ratifÿ the Negotiations—in full confidence in the wisdom and integrity of her nominal Lord—God grant—pardon this parenthesis—that Our enlightened Administration may act as conscientiouslÿ with our glorious peace-makers!—You did not doubt it—I am in politics a far distant descendant of St. Thomas—In the mean time—I was not backward—in procuring powder—to celebrate the event—at the request of mÿ Republican Neighbours—The roaring of cannon and the delightful Sound of music were alternatelÿ in our ears—and young and old Shall bid welcome the arrival of the happÿ news from Washington.
By my former complaints on the dayly visits of that unwelcome guest—I dare Scarce write his odious name, I might have given Some Suspicion, of mÿ impatience—and Some here might might tell you, that it does not equal that of Job—but I am not vexed with a teaxing woman—or I might have excelled him—but impatience or patience out of the question—that I could not bear Sufferings—you would not believe it—less So—when I inform me, that during Six months I had Some disagreable Sensation in the joint of mÿ left Shoulder—So much—that once making an extraordinarÿ effort—the Sudden paleness of my countenance disheartened wife and daughter—but what is Similar pains—to head-ache—there I have written again the odious word—you know I am not much conversant with technical or fashionable terms—I believe your Ladÿ would baptise that hinted at touch with the name of Rheumatism.







P.S. Last night I passed a term of painful anxiety—a rumour was reported—that the President had refused the ratification of the Signed treaty—this morning its falshood Seems to be ascertained—God be praised—and fill Soon our hearts with joy!—nothing could have prevented me, had it proved true—to load Him with a hearty curse—now I Shall content myself with praying—"O sancte kilmacloti! da, atn si bona tua nobis non prosent, ne mala tua nobis noceant!” Amen.Inclosed the cabbage Seeds from Col. A. Mappa

